—Appeal by the defendant from (1) a judgment of the County Court, Nassau County (Boklan, J.), rendered April 3, 1998, convicting him of driving while intoxicated under Indictment No. 99883, upon his plea of guilty, and imposing sentence, and (2) an amended judgment of the same court, also rendered April 3, 1998, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of sexual abuse in the first degree under Indictment No. 92629.
Ordered that the judgment and the amended judgment are affirmed.
The County Court did not improvidently exercise its discretion in denying the defendant’s application to withdraw his plea of guilty under Indictment No. 99883 and his admission to a violation of probation under Indictment No. 92629. The defendant’s claim that he misunderstood the terms of his sentences is clearly refuted by the record (see, People v Anderson, 230 AD2d 916; People v Campbell, 180 AD2d 808). Bracken, J. P., Thompson, Goldstein, McGinity and Schmidt, JJ., concur.